Judge JOHNSON
dissenting.
I respectfully dissent. While the majority opinion acknowledges that “[t]he record on appeal reveals facts indicative of an employer and employee relationship as well as those of an employer and independent contractor relationship,” it nevertheless finds that the intent of the parties is the deciding factor in the disposition of this issue. I believe, however, that the evidence as to claimant Thelma Paris’ relationship with appellee Emmerson strongly suggests that their relationship was one of employer and employee.
In taking this position, I find Lloyd v. Jenkins, 46 N.C. App. 817, 266 S.E.2d 35 (1980), to be analogous to the instant case. In Lloyd, this Court held that although the claimant was a skilled carpenter and required little supervision, he was considered an employee. Specifically, the Court found the following factors to be determinative: (1) the claimant was working for an hourly wage and not for a contract price for a completed job; (2) the defendant’s foreman could instruct the claimant on how to do the work; (3) the claimant did not have an independent job in his trade; (4) the claimant worked full time for the defendant; (5) the defendant had the right to discharge the claimant at any time; and (6) the claimant did not have the right to employ people to assist him. In addition, the Court recognized and concluded that a failure to withhold taxes and/or social security from a claimant’s paycheck *474is not determinative. Rather, what is determinative is what the evidence is as to the relationship not what the claimant thought it was. Id. at 819, 266 S.E.2d at 37.
Both the majority and appellee Emmerson take the position that claimant and Mr. Emmerson intended to create an employer and independent contractor relationship and that such intent was evidenced by their negotiations during the time of contracting. In addition, the majority states that the parties did not intend for claimant to receive both the agreed upon salary, free from deductions and unemployment compensation benefits. The majority, in my opinion, places too much emphasis upon the alleged intent of the parties and not enough emphasis upon the evidence itself as required by case law. See Lloyd, 46 N.C. App. 817, 266 S.E.2d 35. Having applied the Lloyd standard to the instant facts, I find all six factors to be present.
The record reveals that from November 1986 until February 1988, claimant was hired by and worked solely for the Emmersons as a nurse’s assistant and housekeeper. Her duties included cooking, cleaning, vacuuming, washing dishes, bathing, personal grooming, and administering oral medication according to label instructions. She usually worked from 7:00 a.m. until 3:00 p.m., five or six days per week at an hourly rate of $6.00. Bi-weekly time sheets submitted to Fred Emmerson were the basis upon which claimant was paid. In accordance with their initial agreement, neither taxes nor social security were withheld. Testimony elicited from Mr. Emmerson suggested that claimant exercised some supervision over the other home health aides, but had no authority to hire or fire them. In fact, no assistants worked with claimant on her shift. In addition, claimant frequently called Mr. Emmerson for instructions “when things got out of hand.”
Despite the factual differences, a direct comparison of the determinative factors in Lloyd with the case sub judice unequivocally establishes an employer and employee relationship between the parties. First, claimant was working as a nurse’s assistant and housekeeper for an hourly wage and not for a contract price for a completed job. Second, Mr. Emmerson could and did instruct claimant on how to do some of the work. He also prepared a list of approved replacements that claimant was to choose from if she could not work. Third, claimant did not have an independent job in her trade during the time she was employed by the Emmersons. *475Fourth, claimant worked 8 hours a day, five or six days a week. Fifth, Mr. Emmerson had the right to discharge claimant at any time and did, in fact, when it became obvious to him that appellee Emmerson and her husband required more skilled care than claimant could provide. Finally, claimant did not have the authority to employ people to assist her. All aides and/or assistants were hired by Mr. Emmerson.
In light of the above facts and in keeping with our holding in Lloyd, I believe the relationship between appellee Emmerson and claimant was one of employer and employee rather than employer and independent contractor. Moreover, I believe claimant is entitled to unemployment compensation benefits. A finding to the contrary on these facts, in my opinion, is in opposition of Lloyd.